DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 8, 10 and 20 are examined in the application and the generic claim is examined to the extent that it reads on  “PVM/MA copolymer “under component (a) of claim 1 ( MA stands for maleic acid and not maleic anhydride) and “ hydrogen peroxide” as the active agent and “monoethanolamine”  under “component d” . 
Claims 1, 3-5, 8, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2016/0331664 (‘664) and US 2013/0309190 (‘190). 
Response to Arguments
Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive.
Applicants argue that the cited references are incompatible since US ‘664 at ¶ [0005] teaches that high pH values are necessary to ensure an opening of the cuticle to enable penetration of the active species into the hair, whereas US ‘190 teaches at ¶ [0008] that “when applied to the hair, the inventive compositions effectively seal the cuticle, and thus provide an advantage in terms of increased resistance to humidity (as demonstrated by curl retention, anti-frizz, etc.). In view of the completely opposite and incompatible methods of operation of the references, a skilled artisan would not have combined the references and would not have had any expectation of success in doing
In response to the above argument, instant specification at page 4 teaches:

    PNG
    media_image1.png
    141
    533
    media_image1.png
    Greyscale

The above paragraph explicitly teaches separate compositions are applied to the hair. Claim 1 (b) is drawn to one composition and claim 1 (a) is drawn to another composition ( emphasis added).
See  example 2 drawn to bleach composition at page 66 of instant specification.

    PNG
    media_image2.png
    470
    635
    media_image2.png
    Greyscale

See  example 2 drawn to developer composition at page 67 of instant specification.

    PNG
    media_image3.png
    239
    576
    media_image3.png
    Greyscale

The bleach compostion and developer compostion are mixed. This is drawn to claim 1 under b).
See example 1. This is drawn to claim 1 under a).

    PNG
    media_image4.png
    269
    638
    media_image4.png
    Greyscale

 	The bleach composition or the developer composition does not include the claimed polymeric compound drawn to a).
US ‘664 teaches the same bleach compostion and developer composition and  both are mixed and when this composition is applied to hair and in order to maintain sufficient hair bleaching effect  high pH values are necessary for opening of the cuticle. Thus, hair is bleached effectively. 
increased resistance to color fading, increased strengthening of the hair fibers and the reason is the  inventive composition seals the cuticle. 
One of ordinary skill in the  hair coloring art would apply the claimed  composition drawn to b)  which is obtained by combining the bleach composition and developer composition  so that  bleaching effect is obtained and the bleaching effect will not fade when the polymeric composition drawn to claim 1under a) is applied to hair.
Instant specification under examples do not teach that the polymeric compound is present either in the bleach compostion or the developer composition  and therefore the claims are obvious since specification teaches applying sequentially the compositions claimed under a) and b).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619